Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 1, 2013.




                                           In The

                     Fourteenth Court of Appeals

                                  NO. 14-13-00828-CV



                         IN RE LARRY CANTU, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                   County Court at Law # 4 and Probate Court
                            Brazoria County, Texas
                        Trial Court Cause No. CI048941

                          MEMORANDUM OPINION

      On September 20, 2013, relator Larry Cantu filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Brazoria County District Clerk to provide him a reporter’s record at no cost for use
in a civil appeal pending in this court.
      A court of appeals has the authority to issue writs of mandamus against a
judge of a district or county court in the court of appeals’ district and all writs
necessary to enforce its jurisdiction. Tex. Gov’t Code Ann. § 22.221(b). For a
district clerk to come within our jurisdictional reach, it must be established that the
issuance of the writ of mandamus is necessary to enforce our jurisdiction. In re
Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding).

      Relator has not shown that the exercise of our mandamus authority is
necessary to enforce our jurisdiction. Therefore, we have no authority to issue a
writ of mandamus against the Brazoria County District Clerk.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed
for lack of jurisdiction.


                                                    PER CURIAM

Panel Consists of Chief Justice Frost and Justices Boyce and Jamison.




                                           2